UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4705


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VAN WILLIAM SAVAGE, II,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00484-CCE-1)


Submitted:   February 18, 2015            Decided:   March 9, 2015


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Helen Parsonage, ELLIOT MORGAN PARSONAGE, Winston-Salem, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Anand   P.   Ramaswamy,   Assistant   United  States  Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Van William Savage, II, pled guilty to possession of

child pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A),

(b)(1)     (2012).         The    district       court      calculated          Savage’s

Sentencing Guidelines range at 151 to 188 months’ imprisonment,

and Savage requested a below-Guidelines sentence of sixty-three

to seventy-eight months.              The district court sentenced Savage to

132 months’ imprisonment.               On appeal, Savage argues that his

sentence    is   greater     than      necessary     to   satisfy    the    goals    of

sentencing enumerated in 18 U.S.C. § 3553(a)(2012).                        Finding no

procedural or substantive unreasonableness, we affirm.

            We review a sentence for reasonableness, applying “a

deferential      abuse-of-discretion           standard.”       Gall       v.     United

States, 552 U.S. 38, 41 (2007).                We “must first ensure that the

district court committed no significant procedural error,” such

as improper calculation of the Guidelines range, insufficient

consideration of the 18 U.S.C. § 3553(a) factors, or inadequate

explanation of the sentence imposed.                 Id. at 51.        In assessing

Guidelines calculations, we review factual findings for clear

error, legal conclusions de novo, and unpreserved arguments for

plain error.      United States v. Strieper, 666 F.3d 288, 292 (4th

Cir. 2012).

            If   we   find       no     procedural    error,    we     examine      the

substantive reasonableness of a sentence under “the totality of

                                           2
the circumstances.”         Gall, 552 U.S. at 51.        The sentence imposed

must be “sufficient, but not greater than necessary,” to satisfy

the goals of sentencing.            18 U.S.C. § 3553(a).            We presume on

appeal that a sentence within or below the Guidelines range is

substantively reasonable, and this presumption may be rebutted

only   if     the     appellant     establishes      “that    the      sentence     is

unreasonable        when   measured     against    the   18    U.S.C.      § 3553(a)

factors.”         United States v. Louthian, 756 F.3d 295, 306 (4th

Cir. 2014), cert denied, 135 S. Ct. 421 (2014).

             We conclude that Savage’s sentence is procedurally and

substantively         reasonable.         The     district      court      correctly

calculated Savage’s Guidelines range and considered that range

and    the    parties’      arguments      in     determining       the    sentence.

Contrary to Savage’s contention, the district court did not rely

on a clearly erroneous fact in characterizing Savage’s repeated

conduct      as    “essentially     a    second     offense.”          Rather,    the

transcript reflects that the district court was highlighting the

particular        circumstances   that    distinguished       Savage      from   other

offenders in order to explain the degree of downward variance it

selected.

             Savage also claims error because the court did not

address or comment on the weight it gave to Savage’s past and

his rehabilitative efforts.             We find this argument unpersuasive.

Here, the district court reasonably determined that a sentence

                                          3
of   132   months,     a    nineteen-month    downward    variance      from    the

bottom of the Guidelines range, was appropriate based on the

court’s    thorough,       individualized    assessment      of   the   facts    of

Savage’s case, the arguments made at the sentencing hearing, and

the § 3553(a) factors.            That the court did not articulate every

§ 3553(a) factor or accord the weight to specific factors that

Savage desired does not provide a basis for finding the sentence

unreasonable.     Thus, Savage has not rebutted the presumption of

reasonableness accorded his sentence.              Based on a totality of

the circumstances, we conclude that the district court did not

abuse its discretion in imposing the chosen sentence.

            Accordingly, we affirm the district court’s judgment.

We   dispense   with       oral   argument   because   the    facts     and   legal

contentions     are   adequately      presented   in   the   materials        before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        4